DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The language “generally horizontal” is indefinite since generally is a relative term and a generally horizontal surface is read as not horizontal.
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-17 in the reply filed on 9-21-2022 is acknowledged.  Claims 18-26 have been canceled in the reply filed 9-21-2022 and claims 1-17 are examined in this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,4,7-9 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bukhvalov et al. (SU 929269) in view of Honjo (JP 5-169108).  Bukhvalov discloses a rolling mill frame comprising inserts (1,2), first and second opposing work rollers (4) and a lubricant dispenser (3) for supplying lubricant to the work rolls (4) and to a strip (5) being rolled.  The lubricant dispensing unit (Fig. 1) having the lubricant dispensing nozzle (3) includes a dispensing unit body (portion of inserts (1,2) adjacent the work rolls; Fig. 1) having first and second side walls (sidewalls shown in Fig. 2) and a lateral wall (annotated Fig.1) between the first and second side wall (Figs. 1 and 2 ) and a recess (annotated Fig. 1) between the lateral wall and a work roll surface, the recess being open to a side (top side of lateral wall).  The lateral wall has an outlet (outlet of nozzle 3; Fig. 1) which sprays lubricant provided from a lubricant supply channel (channel through lateral wall, Fig. 1) and the lateral wall has an extending ledge (angled ledge; annotated Fig. 1) with at least one angled portion extending from a front edge of the ledge (point of ledge adjacent rolls; Fig. 1) upward and rearward from the ledge leading edge toward the lateral wall.  Regarding claim 4, Bukhvalov discloses that the ledge is wider (axially) than the strip (5) being rolled by the rolls (4; Fig. 2), the ledge including supply pipes (7) for coolant to passages (6).  Regarding claim 7, the outlet of the lubricant passage (3; Fig. 1) is vertically aligned with an adjacent (any portion) of the ledge.  Regarding claim 8, the angled ledge (Fig. 1) is arcuate near its end to mirror a roll surface.  Regarding claim 9, the angled ledge has a horizontal surface (bottom of recess, annotated Fig. 1) between the angled ledge and the vertical portion of the lateral wall.  Regarding claims 15-17, Bukhvalov discloses lubricant dispensing units (1,2,3) with an angled ledge for each of the work rollers (4).   
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]

Bukhvalov does not disclose a pump and a reservoir for the lubricant.  Honjo teaches (Fig. 1) a reservoir (19), a pump (20) and a lubricant supply channel (17) for supplying lubricant (15) to lubricant nozzles (18) which lubricate work rolls (11,12).  Honjo teaches that a leading edge (21) of a lubricant dispensing unit (17,18,21) abuts (comes into contact with; [0021], lines 162-166) the work rolls (11,12).  Regarding claim 14, Honjo teaches working rolls (11,12) and backup rolls (13,14).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to supply the lubrication nozzles of Bukhvalov with lubricant supply from a pump and reservoir as taught by Kojima in order to provide a consistent, pumped flow of lubricant to the lubricant nozzles during rolling of strip and to contact the work rolls with a leading edge of the dispensing unit in order to keep an excessive amount of lubricant from coming into contact with the strip during rolling.

Claim(s) 2,3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bukhvalov in view of Honjo and further in view of Denker (5,628,223).  Bukhvalov does not disclose a gutter in the angled ledge.  Denker teaches a gutter (step 14) in an angled ledge (3) in a supply nozzle (4) located adjacent to a work roll (20).  Regarding claim 10, the angled ledge (3) is angled at between 0-45° (col. 3, lines 36-38).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the angled ledge of Bukhvalov to include a gutter as taught by Denker in order to create a step in the flow path of the lubricant.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bukhvalov in view of Honjo and further in view Stines (4,912,955).  Bukhvalov discloses multiple lubricant supply passages (3) centered in the lateral wall but does not disclose a single passage.  Stines teaches a single (16) or multiple lubricant supply passages (col. 1, lines 58-60) for a lubricant supply nozzle.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide a single or multiple supply passages in the lateral wall of Bukhvalov as taught by Stines in order to provide a selective lubricant coverage along an axial length of the work roll.
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bukhvalov in view of Honjo and further in view Hara et al. (JP 63-144808A).  Bukhvalov does not disclose a chrome plating with roughness for the work rollers. Hara teaches chrome plated work rolls (Fig. 2) which have a surface roughness Ra of about 0.10 µm.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the surface of the work rolls of Bukhvalov to be chrome plated with minimal roughness as taught by Hara in order to create a high surface quality for the work rolls.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725